DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the anodes", “the cathodes”, “the pumping systems” in lines 6-9 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitations "plasma lamps", “the gaseous admixture medium”, “the radiation”, and “the processed material” in lines 6-9 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the purifying plasma lamps" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the power supply" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Clean Factors Co Ltd (KR 20150119686A).
Regarding independent claim 1 KR (‘686) teaches throughout the text a method for reducing contamination in a plasma reactor, especially contamination by lubricants, consisting of pumping out a reduced pressure chamber (110) with the use of a vacuum pump (150), wherein the contaminated gas pumped out of at least one reduced pressure vacuum chamber in the form of a plasma lamp (130) is purified in at least one purifying plasma lamp (131), in which a glow discharge is initiated between the anodes (132) of the purifying plasma lamp and the cathodes (135) of the purifying plasma lamp, favorably particles of lubricants are cracked and partially polymerized, while processed heavy particles of lubricants are collected in a buffer tank (140) and then discharged outside the pumping system.
Regarding independent claim 2,  KR (‘686) teaches a device for reducing contaminants in a plasma reactor, especially contamination by lubricants, comprising a 
Regarding claim 4, KR (‘686) teaches the plasma purifying lamp is connected with the power supply (, 132, 133, AC) in parallel.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Clean Factors Co Ltd (KR 20150119686A), of record.
Regarding claim 3, Clean Factors Co Ltd (KR 20150119686A) implies that multiply plasma reactors (lamps) can be installed, but does not teach the lamps being connected in series.
Further regarding claim 3, the lamps in series is a well-known design in the art. Furthermore, Clean Factors Co Ltd (KR 20150119686A) teaches connecting the lamps and traps in series for the purpose of providing an integrally coupled arrangement.


Regarding claim 5, Clean Factors Co Ltd (KR 20150119686A) teaches the purifying plasma lamp is a purifying H-type electrodeless plasma lamp, which is connected to a radio frequency (RF) power generator.  

Regarding claim 6, Clean Factors Co Ltd (KR 20150119686A) teaches the purifying plasma lamp is an electrodeless purifying plasma lamp of E- type, which is connected to a radio frequency power generator (RF).

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879